Case 17-80016   Doc 138   Filed 11/20/18 Entered 11/20/18 09:45:35   Desc Main
                           Document     Page 1 of 6
Case 17-80016   Doc 138   Filed 11/20/18 Entered 11/20/18 09:45:35   Desc Main
                           Document     Page 2 of 6
Case 17-80016   Doc 138   Filed 11/20/18 Entered 11/20/18 09:45:35   Desc Main
                           Document     Page 3 of 6
Case 17-80016   Doc 138   Filed 11/20/18 Entered 11/20/18 09:45:35   Desc Main
                           Document     Page 4 of 6
Case 17-80016   Doc 138   Filed 11/20/18 Entered 11/20/18 09:45:35   Desc Main
                           Document     Page 5 of 6
Case 17-80016   Doc 138   Filed 11/20/18 Entered 11/20/18 09:45:35   Desc Main
                           Document     Page 6 of 6
